Citation Nr: 0310479	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  94-20 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for ichthyosis.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for residuals of 
fracture of the navicular bone of the left foot.

4.  Entitlement to service connection for residuals of nerve 
damage of the left calf.

5.  Entitlement to service connection for residuals of nerve 
damage of the left arm.

6.  Entitlement to service connection for slurred speech and 
disorientation.

7.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.

8.  Entitlement to service connection for residuals of 
cerebral concussion.

9.  Entitlement to service connection for numbness of the 
arms, legs, and toes.

10.  Entitlement to service connection for multiple trauma to 
include the left knee, hips, legs, and neck.

11.  Entitlement to an increased evaluation for residuals of 
fracture of the left ankle, currently evaluated as 20 percent 
disabling.

12.  Entitlement to an increased evaluation for residuals of 
facial laceration scars, currently evaluated as 10 percent 
disabling.

13.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left wrist.

14.  Entitlement to Chapter 31 vocational rehabilitation and 
training assistance benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to February 
1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from multiple rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an April 1997 decision, the Board, in part, denied service 
connection for ichthyosis and skin cancer due to herbicide 
exposure, determined that new and material evidence had not 
been submitted to reopen the veteran's claims for service 
connection for a psychiatric disorder and residuals of 
cerebral concussion, and remanded the issues of service 
connection for nerve damage of the left arm, left calf, and 
fracture of the navicular bone of the left foot, increased 
evaluations for residuals of fracture of the left ankle, left 
wrist, and facial laceration scars, and entitlement to 
Chapter 31 vocational rehabilitation and training.  The 
veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In a June 1999 memorandum 
decision, the Court vacated and remanded the Board's April 
1997 decision with respect to the issues of service 
connection for ichthyosis and skin cancer and whether there 
was new and material evidence to reopen the claims for 
psychiatric disorder and residuals of cerebral concussion.

Subsequently, the veteran appealed the RO's denial of the 
issues of entitlement to service connection for slurred 
speech and disorientation, numbness of the arms, legs, and 
toes, and residuals of multiple trauma of the left knee, 
hips, legs, and neck.

In September 2000, the Board determined that new and material 
evidence had been submitted to reopen the veteran's claims 
for service connection for a psychiatric disorder and 
residuals of a cerebral concussion and remanded the case for 
additional development.  During the course of the appeal, the 
RO increased the evaluation for scar residuals of facial 
laceration to 10 percent, effective from December 1994, the 
date of the veteran's claim.  Additionally, the veteran was 
determined to be incompetent to manage his VA funds and his 
spouse was appointed as fiduciary.  The case has now been 
returned to the Board.

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claims for 
increased evaluations for his left ankle, scar residuals of 
facial lacerations, and left wrist disabilities to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002).  However, the RO 
found that the case did not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Competent medical evidence of a diagnosis of skin cancer 
is not of record.

2.  Competent evidence of a diagnosis of a fracture of the 
left foot is not of record.

3.  Competent evidence of a nexus between the veteran's 
symptoms of nerve damage of the left calf and leg and his 
active service is not of record.

4.  The medical evidence does not establish that the 
veteran's symptoms of nerve damage of the left calf and leg 
was proximately due to or the result of his service-connected 
left ankle disorder.

5.  Competent evidence of a nexus between the veteran's 
symptoms of nerve damage of the left arm and his active 
service is not of record.

6.  The medical evidence does not establish that the 
veteran's symptoms of nerve damage of the left arm was 
proximately due to or the result of his service-connected 
left wrist disorder.

7.  Competent medical evidence of a nexus between the 
veteran's slurred speech and disorientation and his active 
service is not of record.
 
8.  Competent medical evidence of a diagnosis of residuals of 
cerebral concussion is not of record.

9.  Competent medical evidence of a nexus between the 
veteran's numbness of the arms, legs, and toes and his 
service is not of record.

10.  Competent medical evidence of diagnoses of multiple 
trauma to include the left knee, hips, legs, and neck is not 
of record.

11.  The residuals of fracture of the left ankle disability 
are currently manifested by dorsiflexion to 20 degrees with 
pain, plantar flexion to 20 degrees with pain, medial flexion 
to 30 degrees with pain, inability to perform lateral 
rotation of the ankle, and tenderness to palpation both 
medially and laterally in the left ankle.

12.  The scar residuals of facial lacerations are currently 
manifested by a circular 1 centimeter scar of the left 
forehead and a horizontal 2-centimeter healed scar 
approximately 4 centimeters above the eyebrow and 2.5 
centimeters lateral to midline, which are exquisitely tender 
to palpation and pinprick, but are described as non-
disfiguring.

13.  The residuals of a fracture of the left wrist are 
currently manifested by dorsiflexion to 45 degrees, ventral 
flexion to 70 degrees, and objective demonstration of pain on 
dorsiflexion, ventral flexion, and rotation.


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  Fracture of the left foot was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).

3.  Nerve damage of the left calf and leg was not incurred in 
or aggravated by active service or due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

4.  Nerve damage of the left arm was not incurred in or 
aggravated by active service or due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

5.  Slurred speech and disorientation were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).

6.  Residuals of cerebral concussion was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).

7.  Numbness of the arms, legs, and toes was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).

8.  Multiple traumas to include the left knee, hips, legs, 
and neck was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

9.  The criteria for an evaluation in excess of 20 percent 
for residuals of left ankle fracture have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§  4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5271, 5284 (2002).

10.  The criteria for an evaluation in excess of 10 percent 
for scar residuals of facial laceration have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§  4.7, 4.10, 4.40, 4.45, 4.118, 
Diagnostic Codes 7800 (2002).

11.  The criteria for a compensable rating for residuals of a 
fracture of the left wrist have not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§  4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5215 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The veteran is seeking service connection for skin cancer, 
fracture of the left foot, nerve damage of the left leg and 
calf, nerve damage of the left arm, psychiatric disorder now 
diagnosed as dementia, slurred speech and disorientation, 
residuals of cerebral concussion, numbness of the arms, legs, 
and toes, and multiple trauma of the left knee, hips, legs, 
and neck.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West Supp. 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.   
38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2002).  The United States 
Court of Appeals for Veterans Claims (CAVC) clarified that 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  To establish a claim for 
secondary service connection, a veteran must demonstrate that 
a current disability is the result of a service-connected 
disability.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

A.  Skin cancer

Service medical records are negative for any complaints, 
findings, or treatment of any skin cancer during service.  At 
his February 1975 discharge examination, the evaluation of 
the skin was normal.  

A 1982 VA examination report shows no complaints, findings, 
or diagnoses of skin cancer.  A December 1988 VA 
dermatological examination noted the veteran's report of 
history of irritation, dryness, and itchiness of skin since 
his service in Thailand in 1974 to 1975.  The examiner noted 
a history of dermatitis and diagnosed ichthyosis vulgaris 
superimposed on eczema.  (The Board notes that this disorder 
is the subject of a separate claim by the veteran and is 
addressed in the remand portion below.)

Social Security Administration (SSA) records show that the 
veteran was awarded SSA on the basis of blindness due to 
glaucoma.  VA medical records do not show any findings or 
diagnosis of skin cancer.  At May 2001 VA examinations, the 
veteran reported that he was involved in an explosion of 
chemicals during service in 1971 and he believed that these 
chemicals included herbicides.  The veteran stated that he 
was treated for peeling skin at that time.  While various 
skin disorders were diagnosed on examination, there was no 
finding or diagnosis of skin cancer.  

In May 2001, the RO requested that the veteran provide 
evidence in support of his claim for skin cancer.  No medical 
evidence containing a diagnosis of skin cancer was received 
and the veteran did not indicate that there were any medical 
records available pertaining to his claim for skin cancer.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
See Grottveit v. Brown,  
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  There is no evidence of record indicating 
that the veteran has specialized medical training so as to be 
competent to render a medical opinion.

There was no diagnosis of skin cancer during service.  
Moreover, while the record contains evidence of skin 
disorders, the record does not contain a diagnosis of skin 
cancer.  Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . .."  38 
U.S.C.A. § 1110 (West Supp. 2002).  A current disability is 
required to establish service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Based on review of the evidence of record, the Board 
concludes that the preponderance of such evidence is against 
entitlement to service connection for skin cancer.  
Accordingly, the claim for service connection is denied.

B.  Fracture of the navicular bone of the left foot

Service medical records reveal that the veteran sprained his 
left foot while playing basketball in 1971.  Subsequently, 
the veteran sustained a fracture of the navicular bone of the 
left wrist and fractured left ankle in an airplane crash in 
1974.  Service connection was granted for both the fracture 
of the left wrist and the fracture of the left ankle.  At his 
February 1975 separation examination, there were no findings 
or diagnosis of a disorder of the left foot except for the 
ankle.

VA examinations in 1982 and 1988 referenced the veteran's 
history of left ankle disorder but contain no complaints, 
findings, or diagnosis of a left foot disorder.  
At an October 2001 VA examination, the examiner noted that he 
had reviewed the veteran's medical record and determined that 
the veteran did not suffer from a navicular fracture of the 
left foot in service.  There was no current diagnosis of a 
fracture of the navicular bone of the left foot.

As noted previously, the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  See Layno, 6 Vet. App. at 470.  However, 
the veteran is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  See 
Grottveit,  
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  There is no 
evidence of record indicating that the veteran has 
specialized medical training so as to be competent to render 
a medical opinion.

There was no fracture of the navicular bone of the left foot 
during service.  Moreover, the record does not contain a 
current diagnosis of fracture of the navicular bone of the 
left foot.  Service connection is warranted for a 
"[d]isability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . .."  38 U.S.C.A. § 1110 (West Supp. 2002).  A 
current disability is required to establish service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Based on review of the evidence of record, the Board 
concludes that the preponderance of such evidence is against 
entitlement to service connection for fracture of the 
navicular bone of the left foot.  Accordingly, the claim for 
service connection is denied.

C.  Nerve damage of the left calf and leg

Service medical records show that the veteran sustained a 
fracture to the left ankle in service; however, there were no 
complaints, findings, or diagnoses of nerve damage in the 
left calf or leg during service.  At his February 1975 
separation examination, the evaluation of lower extremities 
showed only findings pertaining to the veteran's left ankle 
disorder.

The veteran was evaluated for his complaints of numbness and 
tingling in the left leg and calf at an October 2001 VA 
examination.  At this examination, the veteran complained of 
pain and numbness affecting the entire leg.  On evaluation, 
there was diminished sensation to pinprick of the left foot 
and the whole leg, but no muscle atrophy was found.  
Following examination by two VA physicians with review of the 
record, the VA physicians stated that it was more likely than 
not that much if not all of the veteran's claimed disability 
was factitious.  The physicians scheduled the veteran for a 
nerve conduction study to determine the presence of actual 
nerve damage to explain his symptoms of numbness, weakness, 
and incoordination. However, the veteran refused to report 
for the testing.  The diagnoses included status post chip 
fracture of the dome of the talus of the left ankle healed 
with no residuals.  The VA physicians stated that the nature 
of this insignificant injury cannot be the cause of any 
neurological impairment or atrophy.  The VA physicians 
concluded that the current pain and diminished sensation were 
unrelated to physical injury in service and in fact, believed 
that a true/actual tissue injury did not exist.

In several statements, the veteran contends that he has nerve 
damage of his left calf and leg which was the result of his 
service or his service-connected left ankle disability.  
While the veteran is competent to report that which comes to 
him through his senses, the veteran is not competent to 
provide a medical opinion because this requires specialized 
medical knowledge.  See Layno, 6 Vet. App. at 470; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  There is no 
evidence of record indicating that the veteran has 
specialized medical training so as to be competent to render 
a medical opinion.

Following review of the entire claims folder, the Board finds 
that there is no competent medical evidence linking the 
veteran's reported neurological complaints (claimed as nerve 
damage) in the left calf and leg to any injury or disease he 
incurred during his active military service or to his 
service-connected left ankle disability.  In fact, VA 
physicians have questioned the existence of an actual 
tissue/nerve injury.  While there were symptoms noted on 
examination, the physicians noted that there appeared to be 
embellishment of symptoms on the veteran's part.  Further 
testing by way of nerve conduction testing was scheduled in 
order for the examiners to determine the existence of 
nerve/tissue injury; however, the veteran refused to undergo 
this testing.  In order for VA to process the veteran's 
claim, individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of the evidence necessary to establish allowance of benefits.  
See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  The 
Court has held that although VA is required by statute and 
case law to assist veterans in the development of claims, the 
duty to assist is not always a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).    

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's nerve 
damage to the left calf and leg began during service or 
developed secondary to his service-connected left ankle 
disability.  Thus, the veteran's claim is denied.

D.  Nerve damage of the left arm

Service medical records show that the veteran sustained a 
fracture to the left wrist in service; however, there were no 
complaints, findings, or diagnoses of nerve damage in the 
left calf or leg during service.  At his February 1975 
separation examination, the evaluation of upper extremities 
showed only findings pertaining to the veteran's left wrist 
disorder.  A May 1975 VA examination revealed pain with no 
passive limitation of dorsiflexion or palmar flexion of the 
left wrist.

At a December 1988 VA neurological examination, the 
neurologist noted decreased graphesthesia of the hands and 
joint position sense, but opined that they were not 
physiologic in the face of other sense modalities being so 
normal.

At a December 1995 VA joint examination, the veteran 
complained of numbness of the ring and little finger of the 
left hand and diminished sensation along the ulnar side of 
the forearm from the elbow to the wrist.  The ulnar nerve 
felt somewhat thickened and tender to palpation over the 
ulnar nerve.  The diagnosis was partial ulnar nerve 
neuropathy with loss of partial sensation in the ulnar nerve 
distribution of the hand and forearm.

The veteran was evaluated for his complaints of pain, 
numbness and difficulty in finger movement in the left arm at 
an October 2001 VA examination.  On evaluation, there was 
diminished sensation to pinprick of the entirety of the left 
lower arm and hand with moderate muscle atrophy of the distal 
part of the left lower arm.  His ability to do thumb-to-
finger movement was markedly diminished and his ability to 
flex his fingers and make a fist was approximately 50 percent 
of normal.  Following examination by two VA physicians with 
review of the record, the VA physicians stated that it was 
more likely than not that much if not all of the veteran's 
claimed disability was factitious.  The physicians scheduled 
the veteran for a nerve conduction study to determine the 
presence of actual nerve damage to explain his symptoms of 
numbness, weakness, and incoordination.  However, the veteran 
refused to report for the testing. The diagnoses included 
status post fracture/dislocation of the left wrist, healed 
with no residuals.  The VA physicians stated that a fracture 
such as this, which healed rapidly, was unlikely to be 
responsible for decades of pain.  the nature of this 
insignificant injury cannot be the cause of any neurological 
impairment or atrophy.  The VA physicians concluded that the 
current pain and diminished sensation were unrelated to 
physical injury in service and in fact, believed that a 
true/actual tissue injury did not exist.

In several statements, the veteran contends that he has nerve 
damage of his left arm which was the result of his service or 
his service-connected left wrist disability.  While the 
veteran is competent to report that which comes to him 
through his senses, the veteran is not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  See Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  There is no 
evidence of record indicating that the veteran has 
specialized medical training so as to be competent to render 
a medical opinion.

Following review of the entire claims folder, the Board finds 
that there is no medical evidence linking the veteran's 
reported neurological complaints (claimed as nerve damage) in 
the left arm to any injury or disease he incurred during his 
active military service or to his service-connected left 
wrist disability.  In fact, VA physicians have questioned 
whether an actual tissue/nerve injury exists.  Further 
testing by way of nerve conduction testing was scheduled in 
order for the examiners to determine the existence of 
nerve/tissue injury; however, the veteran refused to undergo 
this testing.  In order for VA to process the veteran's 
claim, individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of the evidence necessary to establish allowance of benefits.  
See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  The 
Court has held that although VA is required by statute and 
case law to assist veterans in the development of claims, the 
duty to assist is not always a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).    

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's nerve 
damage to the left arm began during service or developed 
secondary to his service-connected left wrist disability.  
Thus, the veteran's claim is denied.

E.  Slurred speech, disorientation, and residuals of cerebral 
concussion

Service medical records do not show any complaints, findings, 
or diagnoses of slurred speech or disorientation or a 
neurological disorder.  The service records do reflect that 
the veteran was in a plane accident in service where the 
plane's tires blew out on landing and the veteran was injured 
when he fell from the chute when exiting the plane.  The 
veteran suffered a concussion, but no chronic residuals were 
shown.  At his February 1975 separation examination, the 
neurological evaluation was normal.

At December 1988 VA neurological examination, the examiners 
noted that the veteran had some memory loss and difficulty 
with concentration.  However, he was oriented to time, place, 
and person.  The neurologist noted decreased graphesthesia of 
the hands and joint position sense, but opined that they were 
not physiologic in the face of other sense modalities being 
so normal.  The neurologist stated that he did not find any 
abnormalities due the veteran's cerebral concussion except 
for possible memory loss, but stated that extensive 
neuropsychological testing should be performed.  

Medical records of record do not show findings or diagnoses 
of slurred speech and disorientation.  At a May 2001 
examination, the examiners reviewed the claims file and noted 
that previous VA neurological examination findings revealed 
only sensory and functional difficulties with the left ankle 
and a mild memory deficit. The veteran's previous concussion 
was noted.  The examiner noted that the veteran answered 
questions and spoke with him, there was no finding of slurred 
speech.  The examiner noted that the veteran was unable to 
participate in a meaningful neurological examination due to 
his dementia.  On mental status evaluation, the examiner 
noted that the veteran became completely disoriented as the 
interview progressed.  The examiner noted that the veteran 
was able to participate in previous examinations of record in 
1988 and 1995.  The diagnoses included gross dementia and 
complete dementia.  The examiners opined that they doubt that 
the veteran's dementia was secondary to his concussion as he 
had near normal intermediate examinations.  The examiners 
ordered a MRI in order to determine cerebral status; however, 
the veteran refused this test.  

In several statements, the veteran contends that he 
experience slurred speech and disorientation and residuals of 
cerebral concussion as result of an injury during service.  
While the veteran is competent to report that which comes to 
him through his senses, the veteran is not competent to 
provide a medical opinion because this requires specialized 
medical knowledge.  See Layno, 6 Vet. App. at 470; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  There is no 
evidence of record indicating that the veteran has 
specialized medical training so as to be competent to render 
a medical opinion.

Following review of the entire claims folder, the Board finds 
that there is no medical evidence linking the veteran's 
slurred speech, disorientation, and general residuals of 
cerebral concussion to any injury he incurred during his 
active military service. VA physicians opined that they doubt 
that the veteran's current dementia was related to his 
concussion in service.  Further testing by way of MRI of the 
brain was scheduled in order for the examiners to determine 
the existence of damage to the brain; however, the veteran 
refused to undergo this testing.  In order for VA to process 
the veteran's claim, individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of the evidence necessary to establish allowance of benefits.  
See Morris, 1 Vet. App. at 264. The Court has held that 
although VA is required by statute and case law to assist 
veterans in the development of claims, the duty to assist is 
not always a one-way street.  See Wood, 1 Vet. App. at 193.    

Accordingly, the Board concludes that the preponderance of 
the evidence is against finding that the veteran's developed 
slurred speech, disorientation, or residuals of concussion 
began during service.  Thus, the veteran's claim is denied.

F.  Numbness of the arms, legs, and toes other than the left 
arm and leg

At the outset, the Board notes that the veteran has separate 
claims for nerve damage of the left calf and leg and left arm 
which include numbness.  These claims were addressed above 
and will not be discussed herein.

Service medical records reflect that the veteran suffered 
injuries to the left wrist and left ankle in service.  
However, service medical records do not show complaints, 
findings, or diagnoses of numbness of the arms, legs, and 
toes.

At VA examination in May 2001, the examiner noted that the 
veteran did not participate well in the motor examination.  
The veteran reported that he was right handed, but he could 
not squeeze the examiner's hand with his right or left hand 
and could only produce very primitive clumsy finger movements 
with his right hand.  He could not offer resistance to 
passive movement.  While there was some general weakness, the 
examiner noted some embellishment.  The examiner found 
generalized sensory deficits in distal areas of all four 
extremities indicating peripheral neuropathy.

In several statements, the veteran contends that he 
experienced numbness of the arms, legs, and toes as result of 
an injury during service.  While the veteran is competent to 
report that which comes to him through his senses, the 
veteran is not competent to provide a medical opinion because 
this requires specialized medical knowledge.  See Layno, 6 
Vet. App. at 470; Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  There is no evidence of record indicating 
that the veteran has specialized medical training so as to be 
competent to render a medical opinion.

Following review of the entire claims folder, the Board finds 
that there is no medical evidence linking the veteran's 
numbness of the arms, legs, and toes (diagnosed as peripheral 
neuropathy) to any injury he incurred during his active 
military.  Further testing by way of nerve conduction testing 
was scheduled in order for the examiners to determine the 
existence of nerve/tissue injury; however, the veteran 
refused to undergo this testing.  In order for VA to process 
the veteran's claim, individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of the evidence necessary to establish allowance of benefits.  
See Morris, 1 Vet. App. at 264 (1991).  The Court has held 
that although VA is required by statute and case law to 
assist veterans in the development of claims, the duty to 
assist is not always a one-way street.  See Wood, 1 Vet. App. 
at 193.    

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's numbness 
of the arms, legs, and toes began during service.  Thus, the 
veteran's claim is denied.

G.  Multiple traumas to include left knee, hips, legs, and 
neck

At the outset, the Board observes that service connection has 
been granted for left wrist and left ankle disabilities.  
However, the veteran contends that he suffered multiple 
traumas to the left knee, hips, legs, and neck during service 
when he fell off a truck and has continued to experience 
trauma. 

Service medical records show complaints and treatment of a 
left knee in 1973.  The diagnosis was bruised knee.  X-rays 
of the left knee were negative for abnormalities.  There were 
no other complaints or findings of left knee, hips, legs, and 
neck in service.  At his February 1975 separation 
examination, with the exception of the left wrist and left 
ankle, the musculoskeletal evaluations to include neck, 
spine, lower extremities were normal.

VA medical records to include multiple orthopedic examination 
show no findings or diagnoses of left knee, neck, hip, or leg 
disorders.  As noted previously, the veteran is competent to 
report that on which he has personal knowledge, that is what 
comes to him through his senses.  See Layno, 6 Vet. App. at 
470.  However, the veteran is not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  There is no evidence of record indicating 
that the veteran has specialized medical training so as to be 
competent to render a medical opinion.

The record does not contain current diagnoses of chronic left 
knee disorder, neck disorder, hip disorder or leg disorder. 
Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . .."  38 
U.S.C.A. § 1110 (West Supp. 2002).  A current disability is 
required to establish service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Based on review of the evidence of record, the Board 
concludes that the preponderance of such evidence is against 
entitlement to service connection for left knee disorder, 
neck disorder, hip disorder, or leg disorder.  Accordingly, 
the claim for service connection is denied.



II.  Increased evaluation

Service medical records reveal that the veteran sustained a 
fracture left ankle, fracture of the left wrist, and facial 
laceration scars following a plane crash during service.  A 
May 1975 VA examination revealed painful limitation of motion 
of the ankle at 15 degrees on passive dorsiflexion and 25 
degrees on passive plantar flexion, pain with no passive 
limitation of motion of the left wrist, and non-painful scars 
of the left frontal and left facial areas.  In a July 1975 
rating decision, the RO granted service connection for 
residual of fracture of left ankle with limitation of motion 
assigning a 20 percent evaluation; service connection for 
residuals of a fracture of the left wrist assigning a 
noncompensable evaluation, and service connection for 
residual scars of facial laceration assigning a 
noncompensable evaluation.  

In 1994, the veteran filed a claim seeking increased 
evaluations for residual of fracture of the left ankle, 
residuals of fracture of the left wrist, and residual facial 
laceration scars.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2002).  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2002).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2002).  The RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

A.  Left ankle

The veteran contends that he experienced constant pain in the 
left ankle since the injury in service.

There are no medical records pertaining to complaints or 
treatment of the left ankle after service until an October 
2001 VA examination.  In October 2001, the veteran underwent 
examination by two VA physicians.  The physicians reviewed 
the veteran's service medical records and claims file and 
noted that the veteran sustained an interarticular chip 
fracture of the lateral aspect of the dome of the talus of 
the left ankle.  On evaluation, range of motion testing 
revealed dorsiflexion to 20 degrees with pain, plantar 
flexion to 20 degrees with pain, medial flexion to 30 degrees 
with pain, and inability to perform lateral rotation of the 
ankle.  There was tenderness to palpation both medially and 
laterally in the left ankle.  There was diminished ability to 
flex the left great toe and diminished to absent sensation to 
pinprick of the entirety of the left foot.  The physicians 
noted that any apparent limitations of motion were due to 
pain and there was not a firm endpoint in the stretch.  The 
physicians stated that their opinion that the veteran would 
not allow full range of motion because of perceived or 
claimed pain, and that these do not reflect a worsening of 
his condition compared to previous examinations.  Moreover, 
the physicians also questioned the existence of actual 
tissue/nerve damage.  The diagnoses include status post chip 
fracture of the dome of the talus of the left ankle, healed 
with no residuals.  The physicians stated that the nature of 
the insignificant minor injury does not lend itself to the 
development of chronic severe pain and thus, opined that the 
pain is not the result of this injury but related to other 
nonservice-connected factors.

As set forth above, the RO, in 1975, evaluated the veteran's 
left ankle fracture residuals as 20 percent disabling by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5284, 
impairment of the left foot.  See 38 C.F.R. § 4.20 (2002).  
Under Diagnostic Code 5284, a 20 percent evaluation requires 
moderately severe residuals of foot injuries.  A 30 percent 
evaluation requires severe residuals.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2002).

The Board has also considered whether there are any alternate 
Diagnostic Codes under which the veteran would be entitled to 
a disability evaluation in excess of the 20 percent rating 
already in effect for left ankle disability. As the competent 
medical evidence of record does not reveal any findings of 
ankylosis, Diagnostic Code 5270 is inapplicable.  38 C.F.R. § 
4.71a, Diagnostic Code 5270 (2002).  Under Diagnostic Code 
5271, 20 percent is the maximum rating for marked limitation 
of motion of the ankle.  Here, the veteran is already in 
receipt of 20 percent evaluation.  Under Diagnostic Code 
5283, a 20 percent rating is assigned for moderately severe 
malunion of or nonunion of the tarsal or metatarsal bones.  
In this instance, however, there has been no finding of 
malunion of the metatarsal bones such as to warrant a rating 
under Diagnostic Code 5283.  

Upon review of the evidence, the Board notes that while there 
was some limitation of motion of the plantar flexion of left 
ankle with tenderness to palpation medially and laterally, 
the veteran's dorsiflexion was full.  The DeLuca provisions 
pertaining to functional loss due to pain, weakness, 
fatiguability, and incoordination were considered.  However, 
the examiners did not attribute the veteran's complaints of 
the severe pain on range of motion testing to the residuals 
of the left ankle fracture.  Furthermore, while there was 
decreased sensation to pinprick in the left foot and 
diminished ability to flex the great toe, the examiners 
questioned the existence of any nerve injury.  The veteran 
refused a nerve conduction study.  (The issue of a service 
connection for nerve damage of the left leg was addressed 
above.)  Finally, as the veteran's 20 percent disability has 
been in effect for more than 20 years, it is now protected 
and cannot be reduced.  38 C.F.R. § 3.951(b) (2002).  Based 
on review of the evidence of record, the Board finds that the 
current 20 percent evaluation for residuals of fracture of 
the left ankle is appropriate. 

The criteria for an evaluation in excess of 20 percent for 
left ankle disability have not been met.  The evidence does 
not establish that the veteran has severe limitation of use 
of the left foot due to the ankle and there is no evidence of 
ankylosis of the left ankle.  As the preponderance of the 
evidence does not support an evaluation in excess of 20 
percent for the left ankle disorder, the veteran's claim is 
denied.

B.  Facial scars

The veteran complained of tenderness of his left forehead in 
the location of the scars and headache.  

At a December 1995 VA examination, the examiner noted the 
veteran's medical history in which he sustained facial 
lacerations following a fall from a plane after a plane 
crash. On evaluation, the examiner noted a 2 cm. circular 
scar about 5 cm. above the left eye overlying a slightly 
enlarged nodule, which was apparently a thickening of the 
bone beneath the scarred area.

At a May 2001 VA examination, the examiner stated that only 
forehead scar found was a very small insignificant scar on 
the left side of the forehead above the left eyebrow.   At an 
October 2001 VA scars examination, the examiner note the 
veteran was in a plane accident in service and sustained 
lacerations to the left forehead.  The veteran complained of 
tenderness of the left forehead.  On evaluation, there was a 
1-cm. circular scar of the left forehead and a horizontal 2-
cm. scar above the forehead.  Both scars are approximately 4 
cm. above the eyebrow.  The examiner noted that the forehead 
was exquisitely tender to palpation and more so with 
attempted pinprick.  Range of motion of forehead muscles were 
intact with pain.  The impression was non-disfiguring scar of 
the left forehead with local tenderness.

Service connection is currently in effect for scar residuals 
of laceration of the forehead, rated 10 percent disabling 
under the provisions of 38 C.F.R. § 4.118 Diagnostic Code 
7800.   Under Diagnostic Code 7800, a 10 percent evaluation 
requires moderate, disfiguring scars of the head, face or 
neck.  A 30 percent rating is warranted for severe, 
disfiguring scars of the head, face or neck, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips or auricles.  A 50 percent rating requires complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118 Diagnostic Code 7800 (2002).  

In addition, 38 C.F.R. § 4.118 Diagnostic Code 7804 provides 
a 10 percent rating for superficial scars which are tender 
and painful on objective demonstration.  A 10 percent 
evaluation is also warranted for superficial, poorly 
nourished scars with repeated ulceration under Diagnostic 
Code 7803.  Other scars may be evaluated on the basis of 
limitation of function of the part involved.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (2002).

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 (Jul. 
31, 2002) (to be codified at 38 C.F.R. § 4.118).  Where laws 
or regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, if the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  See VAOPGCPREC 3-2000 (2000).

Under the new rating criteria, Diagnostic Code 7800 provides 
eight characteristics of disfigurement: scar 5 or more inches 
in length; scar at least one-quarter inch wide at widest 
part; surface contour of car elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo- or 
hyper-pigmented in an area exceeding six square inches; skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches; underlying soft tissue 
missing in an area exceeding six square inches; and skin 
indurated and inflexible in an area exceeding six square 
inches.  A 10 percent rating is warranted for one 
characteristic of disfigurement.  A 30 percent rating is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with four or five 
characteristics of disfigurement. An 80 percent evaluation is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
six or more characteristics of disfigurement.

In addition, the revised Diagnostic Code 7804 provides a 10 
percent rating for superficial scars that are painful on 
examination.  A superficial scar is one not associated with 
underlying soft tissue damage.   A 10 percent evaluation is 
also warranted for superficial, unstable scars under the 
revised Diagnostic Code 7803. An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Other scars may be evaluated on the basis of 
limitation of function of the part involved pursuant to the 
revised Diagnostic Code 7805.

As noted above, there is simply no evidence, lay or medical, 
that the veteran's scar residuals of the forehead are in any 
way disfiguring.  On examinations of record, the examiners 
have consistently described the scars as insignificant or 
small.  At the most recent examination, the examiner 
specifically stated that the scars were non-disfiguring.  
However, there is evidence of tenderness and pain of the 
scars, but no evidence of limitation of function due to the 
scarring.  Thus, the Board finds that under both the old and 
revised criteria, the veteran's scar residuals of the 
forehead are more approximately evaluated as 10 percent 
disabling under Diagnostic Code 7804.  However, the 
disability picture does not warrant an evaluation in excess 
of 10 percent under old criteria as the scar has not be 
described as even slightly disfiguring.  Additionally, the 
disability picture does not warrant an evaluation in excess 
of 10 percent under the revised criteria because there is no 
evidence that the scarring meets any of the eight 
characteristics of disfigurement.

As the preponderance of the evidence does not support an 
evaluation in excess of 10 percent for the scar residuals of 
a laceration of the forehead, the claim is denied.

C.  Left wrist

The veteran contends that his left wrist disorder has become 
worse.

At a December 1995 VA examination, the veteran reported 
feelings of weakness on flexion of the left wrist and 
numbness on the ulnar side of the left forearm and hand with 
weakness in hand grasp.  On evaluation, there was no obvious 
abnormality of the left wrist.  Passively, there was full 
range of motion of the left wrist in both extension and 
flexion.  Actively, the veteran stated that he could not 
fully flex the left wrist, but he was able to make a fist and 
get his fingers to his palm.  He complained of weakness and 
numbness in the ring and little finger of the left hand and 
diminished sensation along the ulnar side of the forearm from 
the elbow to the wrist.  The ulnar nerve felt thickened and 
he was tender to palpation over the ulnar nerve.  The 
diagnosis was partial ulnar nerve neuropathy with loss of 
partial sensation in the ulnar nerve distribution in the hand 
and forearm.  The examiner stated that the veteran had a 
moderate impairment of function of the left wrist and hand 
due the ulnar nerve neuropathy.  X-rays of the left wrist 
were normal.

At a May 2001 VA examination, the examiner stated that the 
veteran did not participate well in the motor examination and 
that there appeared to be some embellishment of symptoms on 
the veteran's part.  The veteran could not squeeze the 
examiner's hand with his left hand, he did not offer any 
resistance to passive movement and could not develop active 
movement.  The examiner stated that there was some genuine 
weakness with some embellishment.  There was normal reflex 
response in the upper extremities.  

At an October 2001 VA examination by two VA physicians, it 
was noted that the veteran sustained a transcaphoid 
perilunate dislocation of the left wrist during service and 
that this was a fracture of the navicular bone of the left 
wrist.  The physicians noted that previous examination showed 
normal x-rays of the left wrist and that ranges of motion of 
the left wrist on previous examinations were comparable to 
those recorded on the current examination.  The veteran 
complained of pain and numbness in the left wrist, difficulty 
moving the fingers of his left hand, and inability to make a 
fist with his left hand.  On evaluation of the left wrist, 
range of motion testing revealed dorsiflexion to 45 degrees 
with pain, ventral flexion to 70 degrees with pain, medial 
and lateral rotation to 20 degrees with pain, and normal 
supination and pronation with pain.  Moderate atrophy of the 
distal part of the left lower arm with diminished ability to 
do thumb to finger movement was noted.  The veteran's ability 
to flex his fingers and make a fist was approximately 50 
percent and there was diminished sensation to pinprick of the 
entire left lower arm and hand.  The physicians noted that 
any apparent limitations of range of motion were due to pain, 
there was not a firm endpoint in the tendon stretch, but that 
the veteran would not allow full range of motion because of 
perceived or claimed pain.  However, the physicians asserted 
that the "self-terminated" range of motions were no worse 
than those previously described on examination and did not 
reflect a worsening of his condition.  Moreover, the 
physicians opined that it was more likely than not that much 
if not all of the veteran's claimed disability was factitious 
and it was for this reason that a nerve conduction study was 
ordered.  The examiners stated that the nerve conduction 
study could provide objective data to rule in or out the 
presence of nerve damage.  The veteran refused to undergo a 
nerve conduction study.  
 
The veteran's service-connected left wrist disorder is 
currently assigned a noncompensable evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5215.  The 
criteria for a 10 percent disability evaluation is met when 
either limitation of palmar flexion in line with the forearm 
or dorsiflexion less than 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2002).  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2002).  The average normal ranges of 
motion of the wrist are dorsiflexion to 70 degrees and palmar 
flexion to 80 degrees.  38 C.F.R. § 4.71, Plate I (2002).  

Upon review, the Board notes that the veteran contends that 
his left wrist disability is more severe than reflected by 
the noncompensable rating that is currently in effect, and 
that increased compensation should be assigned.  However, the 
medical evidence of record does not show limitation of 
dorsiflexion to less than 15 degrees or limitation of palmar 
flexion in line with the forearm, in order the meet the 
criteria for a compensable evaluation.  Moreover, while the 
physician noted that there was objective evidence of pain on 
dorsiflexion and ventral flexion, neither the examiners nor 
the veteran indicated the existence of pain to the extent 
that it limits flexion or extension to the degrees warranted 
for an evaluation of 10 percent.  In regard to functional 
loss, the evidence of record does indicate that there is 
diminished sensation, muscle atrophy, weakness, and 
incoordination of the left forearm, wrist, and hand that has 
been attributed to both ulnar and peripheral nerve 
neuropathy.  However, none of the examiners have attributed 
such findings to the veteran's service-connected fracture of 
the left wrist.  

At the most recent examination, the physicians hoped to 
obtain objective evidence from a nerve conduction study; 
however, the veteran refused to participate in this study.  
In order for VA to process the veteran's claim, individuals 
applying for benefits have a responsibility to cooperate with 
the agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris, 1 Vet. App. at 
264 (1991).  The Court has held that although VA is required 
by statute and case law to assist veterans in the development 
of claims, the duty to assist is not always a one-way street.  
See Wood, 1 Vet. App. at 193.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable rating for the residuals of 
a fracture of the left wrist.  The claim is denied.
  



III.  VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.  In the circumstances of this case, the 
veteran has been advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claim by statements of the case, September 2000 Board remand, 
multiple supplemental statements of the case and a May 2001 
letter.  In particular, the May 2001 letter notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  These documents further advised the 
veteran that it was his responsibility to either send medical 
treatment records from any private physicians regarding 
treatment for his claimed disabilities, or to provide a 
properly executed releases so that VA could request the 
records for him.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records, VA and 
Social Security records, and VA examination reports. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for skin cancer is denied.  Service 
connection for fracture of the left foot is denied.  Service 
connection for residuals of nerve damage of the left calf and 
leg is denied.  Service connection for residuals of nerve 
damage of the left arm is denied.  Service connection for 
slurred speech and disorientation is denied.  Service 
connection for residuals of cerebral concussion is denied.  
Service connection for numbness of the arms, legs, and toes 
is denied.  Service connection for multiple traumas of the 
left knee, hips, legs, and neck is denied.  Entitlement to an 
evaluation in excess of 20 percent for residuals of fracture 
of the left ankle is denied.  Entitlement to an evaluation in 
excess of 10 percent for scar residuals of facial laceration 
is denied.  Entitlement to a compensable evaluation for 
residuals of fracture of the left wrist is denied.


REMAND

In a September 2000 remand, the Board instructed that the 
veteran be afforded a VA psychological and dermatological 
examinations in order to determine whether the veteran had a 
psychiatric disorder and a skin disorder and whether these 
were related to service.  The veteran's claim file and a copy 
of the remand were to be made available to the examiner and 
the examiner was requested to provide an opinion as to the 
etiology of the veteran's skin disorder.  However, while a VA 
skin examination was provided in May 2001, the examiner 
indicated that the veteran's full claims file was not 
available for review and that a copy of the remand was not 
available.  Moreover, neither the skin examiner nor the 
psychiatric examiner provided opinions as to whether the 
veteran's skin disorder was related to service or whether the 
veteran had a psychiatric disorder of anxiety that could be 
related to service. 

The Veterans Claim Assistance Act (VCAA) provides a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim. The Court has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, under the holding in Stegall, this case must be 
remanded again to ensure full compliance with the provisions 
of the VCAA.

Additionally, the veteran has pending claim for entitlement 
to Chapter 31 vocational rehabilitation training.  The Board 
observes that the claim was initially denied in 1993 on the 
basis that his service-connected disabilities did not cause 
an employment handicap and that he did not have a serious 
employment handicap.  Subsequently a September 1995 
counseling report indicated that the veteran was to 
participate in the visual impairment program through VA and 
thereafter, be reassessed for Chapter 31 training.  
Furthermore, the veteran's service-connected disability 
evaluation has changed and the veteran has several claims for 
service connection pending.  Accordingly, the veteran's 
entitlement to Chapter 31 vocational rehabilitation training 
should be reassessed.  

Finally, the Board notes that the veteran has repeated 
disputed and disagreed with the creation of the overpayment 
of pension benefits.  Evidence indicates that the veteran was 
notified of a debt in February 2000.  The veteran filed 
statements regarding this debt in February and March 2000 
disagreeing with the creation of such debt and requesting 
waiver.  The Board construes these statements as notices of 
disagreement to the creation of the overpayment.  However, a 
statement of the case addressing this issue is not of record.   
The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Please schedule the veteran for VA 
dermatological examination.  A copy of 
this remand and the entire claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  The examiner should 
provide an opinion with reasons and 
bases, to the best of his/her ability 
given the available information, as to 
whether it is at least as likely as not 
that any skin disability is related to 
any disease or injury during the 
veteran's service to include exposure to 
chemicals.

2.  A VA psychiatrist should review the 
entire claims file and provide an opinion 
with reasons and bases, to the best of 
his/her ability given the available 
information, as to whether it is at least 
as likely as not that any psychiatric 
disability (to include the previously 
diagnosed anxiety disorder) can be 
related to any disease or injury in 
service.

3.  The veteran should be scheduled for a 
vocational rehabilitation assessment by a 
VA Counseling Psychologist.  The 
psychologist should review pertinent 
information contained in the claims 
folder and vocational rehabilitation 
files and make a determination as to 
whether the veteran has a serious 
employment handicap which impairs 
employability and if so, whether he has 
overcome impairment of employability. To 
that end, the psychologist should arrange 
for any interviewing and testing of the 
veteran deemed necessary.  The 
psychologist should take into account the 
latest medical evidence and any 
additional evidence submitted by the 
veteran.

4.  The RO should issue a statement of 
the case addressing the issue of whether 
the creation of the overpayment of 
pension was proper, undertaking such 
development as is necessary in order to 
adjudicate the issue and address the 
specific contentions.  The veteran is 
notified that to complete the appellate 
process, he must submit a substantive 
appeal within the applicable time period 
to complete an appeal of this issue to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


